DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
The present Office action is responsive to the application as filed on 02-03-2022, and the Preliminary amendments to the claims filed 04-03-2022. As directed, claims 1-10 have been cancelled, and claims 11-30 have been added. Thus, claims 11-30 are presently pending in the application.

Claim Objections
Claim 1 is objected to because of the following informalities:  
-Line 14 recites “the length” which has not been previously introduced. Examiner suggests amending this limitation to read “a length” for clarity.
Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
-Line 3 includes a misspelling of the word “flexible” and should be corrected for clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, lines 1-2 recite “a relatively low friction surface” which renders the claim indefinite. The term “relatively” is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 17, line 2 recites “t least one relatively thick portion” which renders the claim indefinite. The term “relatively” is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 18, lines 2-3 recite “to form relatively stiffer, more dense and relatively flexibile” which renders the claim indefinite. The term “relatively” is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 19, line 3 recites “a relatively flexible region” which renders the claim indefinite. The term “relatively” is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 11-12, 15-18, 20, and 22-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barbara (WO 2010/066004) in view of Rummery (WO 2009/052560) and Sorenson (WO 2006/015599).
Regarding claim 11, Barbara discloses a mask system for use in treating a patient for sleep disordered breathing (paragraph 84, lines 1-5; paragraph 2, lines 1-5), comprising: 
a mask (10) adapted to seal against a patient's face thereby forming a breathing cavity to deliver pressurized air to the patient's airways (Fig. 1; paragraph 98, lines 4-5; paragraph 2, lines 1-5); 
and a headgear assembly (20, 30, 40, 60; Fig. 1) to support the mask in position on the patient's face for positive pressure treatment of the patient (paragraph 2, lines 1-5), the headgear assembly including: 
at least one headgear component (20/30) including spacer fabric having an inner layer, an outer layer and spacer threads joining the inner layer and the outer layer, the inner layer being adapted to interface with the patient and the outer layer forming a non-patient contacting side of the at least one headgear component (paragraph 98, lines 1-12; paragraph 173, lines 1-5 further defines that face contacting portions of the headgear can be made of spacer fabric which would include intermediate spacer threads; Fig. 1 shows a portion of each component 20 and 30 contacting the patient’s face to be interpreted as the inner layer, and an outer side not contacting the patient to be interpreted as the outer layer), 
wherein the inner layer has a first characteristic associated with at least one property and the outer layer has a second characteristic associated with the at least one property (paragraph 165: “The fabric on the patient contacting side may be a different fabric to the non-patient contacting side, such that the fabric on the patient contacting side is more comfortable than the non-patient contacting side.”), and the first characteristic is different from the second characteristic (paragraph 165: “The fabric on the patient contacting side may be a different fabric to the non-patient contacting side, such that the fabric on the patient contacting side is more comfortable than the non-patient contacting side.”).
Barbara fails to explicitly disclose wherein the length of the spacer threads varies along the at least one headgear component to vary a thickness of the spacer fabric so as to form thinner regions and thicker regions of the spacer fabric.  
However, Rummery teaches a mask system with a headgear assembly (abstract, lines 1-15) wherein at least one headgear component has varied thickness so as to form thinner regions and thicker regions of fabric (paragraph 133, lines 1-3). Rummery further indicates that this advantageously alters the force distribution along the headgear component.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the length of the spacer threads of the headgear component disclosed by Barbara to vary the thickness along the component, as taught by Rummery, in order to alter the force distribution along the component and making a more comfortable design for the user.
Currently modified Barbara fails to explicitly disclose that the variation in thickness is due to the length of the spacer fabric.
However, Sorenson teaches that a thickness of spacer fabric can be varied by changing the length of the spacer fabric (page 9, lines 9-13: see stitch length).
Given that the mask of modified Barbara includes a spacer fabric, and Rummery further teaches that a thickness of a headgear component can be changed to accommodate user comfort, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the length of the spacer fabric of modified Barbara, as taught by Sorenson, in order to achieve a headgear component with the varied thickness.
Regarding claim 12, Barbara in view of Rummery and Sorenson disclose the mask system of claim 11, as discussed above.
Barbara further discloses wherein the at least one property is hand feel (paragraph 165: “The fabric on the patient contacting side may be a different fabric to the non-patient contacting side, such that the fabric on the patient contacting side is more comfortable than the non-patient contacting side.”).  
Regarding claim 15, Barbara in view of Rummery and Sorenson disclose the mask system of claim 11, as discussed above. 
Barbara further discloses wherein the outer layer is elasticated to form a high-tension outer fabric that causes the headgear component (20/30) to curl upwards and inwards towards the outer layer (220, analogous to strap 20 of Fig. 1 can comprise an elastic material per paragraph 101 to allow for adjustability; see Fig. 1: the strap 20 located at the patient’s forehead curls towards the outer layer (i.e. the side that does not contact the patient) when donned due to the shape of the head).  
Regarding claim 16, Barbara in view of Rummery and Sorenson disclose the mask system of claim 11, as discussed above.
Modified Barbara further discloses wherein the thickness varies to alter a cushioning effect of the at least one headgear component to correspond to the patient's facial bone/muscle structure (paragraph 133, lines 1-5 of Rummery: the thickness is altered to change the force distribution along the strap).  
Regarding claim 17, Barbara in view of Rummery and Sorenson disclose the mask system of claim 11, as discussed above.
Barbara further discloses wherein the at least one headgear component (20/30) includes at least one relatively thick portion which functions as a rigidizer (60) to provide form to the at least one headgear component (20/30) (paragraph 74, lines 5-7; paragraph 90; paragraph 98, lines 1-5; Fig. 1).  
Regarding claim 18, Barbara in view of Rummery and Sorenson disclose the mask system of claim 11, as discussed above.
Modified Barbara further discloses wherein a density of the spacer threads (spacer fabric of paragraph 173 of Barbara) varies along the at least one headgear component (20/30 of Barbara) to form relatively stiffer, more dense areas and relatively flexible, less dense areas (paragraph 133, lines 1-3 of Rummery).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the inner layer of the headgear component of modified Barbara with portions void of spacer thread, as taught by Davis, in order to provide an airflow through the headgear component.
Regarding claim 20, Barbara in view of Rummery and Sorenson disclose the mask system of claim 11, as discussed above.
Currently modified Barbara fails to disclose wherein the outer layer includes unbroken loop material.  
However, Rummery further teaches wherein the outer layer includes unbroken loop material (paragraph 238, lines 1-4) for the purpose of releasably attaching the headgear components together (paragraph 238, lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the headgear component disclosed by Barbara to include unbroken loop material at an outer surface thereof, as taught by Rummery, in order to releasably attach the headgear components together.
Regarding claim 22, Barbara in view of Rummery and Sorenson disclose the mask system of claim 11, as discussed above.
Currently modified Barbara fails to disclose wherein the inner layer is knitted to the outer layer to form a seamless edge.  
However, Sorenson teaches an inner layer (2) and an outer layer (3) with an intermediate spacer fabric (4) wherein the inner layer (2) and the outer layer (3) are knitted together to form a seamless connection (page 13, lines 25-30 and page 15, lines 6-13). Sorenson further explains that the seamless connection provides a less time consuming and more cost-effective end product, and further creates a more comfortable product for the user (page 5, lines 2-12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to attach the inner and outer layers of modified Barbara’s headgear component by knitting to form a seamless edge, as taught by Sorenson, in order to connection provide a less time consuming and more cost-effective end product, and further to create a more comfortable product for the user.
Regarding claim 23, Barbara in view of Rummery and Sorenson disclose the mask system of claim 11, as discussed above.
Barbara further discloses wherein the inner layer and the outer layer are ultrasonically welded at an edge of the at least one headgear component (20/30) (paragraph 137: “Joins 4235 are shown as ultrasonic welds”).  
Regarding claim 24, Barbara in view of Rummery and Sorenson disclose the mask system of claim 11, as discussed above.
Barbara further discloses wherein the at least one headgear component (20/30) comprises a strap (paragraph 98: “An upper side strap 20 removably connects an upper portion of the mask 10 (e.g., via forehead support) to the upper arm 66, a lower side strap 30 removably connects a lower portion of the mask 10”).  
Regarding claim 25, Barbara in view of Rummery and Sorenson disclose the mask system of claim 11, as discussed above.
wherein the at least one headgear component (20/30) comprises a rear portion (60) adapted to engage the patient's occiput (see Fig. 1: portion 60 attaches to straps 20 and 30 and engages the patient’s occiput).  
Regarding claim 26, Barbara in view of Rummery and Sorenson disclose the mask system of claim 11, as discussed above.
Barbara further discloses wherein the headgear assembly includes at least one crown strap (40) arranged to pass over or around a crown of the patient's head when the mask (10) is worn (paragraph 98, lines 7-10; Fig. 1).  
Regarding claim 27, Barbara in view of Rummery and Sorenson disclose the mask system of claim 26, as discussed above.
Barbara further discloses wherein the headgear assembly includes a top strap (60) interconnecting the at least one crown strap (40) and the mask (10) (see paragraph 98 and Fig. 1).  
Regarding claim 28, Barbara in view of Rummery and Sorenson disclose the mask system of claim 27, as discussed above.
Barbara further discloses wherein the headgear assembly includes a pair of lower headgear straps (30) (paragraph 98, lines 1-12; see also Figs. 9 and 10 which show two lower straps at the patient’s right and left at 630).  
Regarding claim 29, Barbara in view of Rummery and Sorenson disclose the mask system of claim 11, as discussed above.
Barbara further discloses wherein the headgear assembly forms a shape, when the headgear is not being worn, that is configured to conform to the patient's head (abstract, lines 5-6; paragraph 22; paragraph 76; paragraph 81, lines 1-3).  
Regarding claim 30, Barbara in view of Rummery and Sorenson disclose the mask system of claim 11, as discussed above.
Barbara further discloses wherein the headgear assembly forms a shape that is configured to conform to the patient's occiput (see Fig. 1; paragraph 105, lines 1-2).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barbara (WO 2010/066004) in view of Rummery (WO 2009/052560) and Sorenson (WO 2006/015599), as applied to claim 11 above, in further view of Kwok (US 2009/0223518).
Regarding claim 13, Barbara in view of Rummery and Sorenson disclose the mask system of claim 11, as discussed above.
Modified Barbara fails to disclose wherein the inner layer is configured to be soft and capable of wicking moisture.  
However, Kwok teaches an inner layer is configured to be soft and capable of wicking moisture (paragraph 148, and paragraphs 171-172 further define the use of a textile with wicking capability) for the purpose of removing moisture from the skin (paragraph 148).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the inner layer of the headgear component of Barbara to be constructed from a moisture wicking material, as taught by Kwok, in order to remove moisture from the patient’s skin.  
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barbara (WO 2010/066004) in view of Rummery (WO 2009/052560) and Sorenson (WO 2006/015599), as applied to claim 11 above, in further view of Gradon (US 2006/0090760).
Regarding claim 14, Barbara in view of Rummery and Sorenson disclose the mask system of claim 11, as discussed above.
Modified Barbara fails to disclose wherein the outer layer has a relatively low friction surface to enable movement while sleeping without disrupting the position of the respiratory mask.  
However, Gradon teaches a headgear component comprised of an outer layer that has a relatively low friction surface to enable movement while sleeping without disrupting the position of the respiratory mask (see Teflon at paragraph 37). Gradon further indicates that this material offers reduced resistance.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to craft the outer layer of the headgear component of Barbara with Teflon in order to provide a low resistance material.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barbara (WO 2010/066004) in view of Rummery (WO 2009/052560) and Sorenson (WO 2006/015599), as applied to claim 11 above, in further view of Davis (WO 2012/049305).
Regarding claim 19, Barbara in view of Rummery and Sorenson disclose the mask system of claim 11, as discussed above.
Modified Barbara fails to disclose wherein the inner layer has at least one portion that is void of spacer threads, the at least one portion forming a thinned, relatively flexible region.  
However, Davis teaches wherein the inner layer (34) has at least one portion that is void of spacer threads (see Fig. 2B, spacer threads indicated at 36 are not attached to the inner layer 34 at multiple portions along the width shown) for the purpose of producing openings for air flow (paragraph 18: “As illustrated by the arrows 38 in Figures 2a, 3a, and 8, the three-layer construction forms openings that enable air to flow through the first layer 32, second layer 34 and third layer 36 of the cover 24 to thereby ventilate the pillow with cool air.”). Further, due to the absence of the attached spacer thread, it is understood that the portions that do not have attached spacer thread are thinner and more flexible due to the absence of the additional threading.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barbara (WO 2010/066004) in view of Rummery (WO 2009/052560) and Sorenson (WO 2006/015599), as applied to claim 11 above, in further view of Garus (US 7,779,654).
Regarding claim 21, Barbara in view of Rummery and Sorenson disclose the mask system of claim 11, as discussed above.
Modified Barbara fails to disclose wherein the spacer threads are shear resistant.  
However, Garus teaches a method of attaching spacer threads to an inner layer and an outer layer of fabric such that the spacer threads are shear resistant (Col. 1, lines 42-49).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the spacer fabric within the headgear component of Barbara could be manufactured according to the method taught by Garus in order to imbue the threads with shear resistance and thus be more durable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Matula (WO 2012/080887) is cited for its breathable strap cited at the abstract and paragraph 23
-Evans (US 2009/0192430) is cited for its disclosure of spacer fabric used in medical settings
-Sytz (US 2007/0144221) is cited for its discussion of spacer fabric characteristics
-Spillane (US 5,385,036) is cited for its illustration of a layer of spacer without spacer thread in Figure 4
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785